                                             Case 3:21-cv-00539-SI Document 5 Filed 02/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     WENDELL COLEMAN,                                    Case No. 21-cv-00539-SI
                                  11                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE RE.
                                  12              v.                                         CONTEMPLATED DISMISSAL
Northern District of California
 United States District Court




                                  13     FERNANDEZ, et al.,
                                  14                    Defendants.

                                  15

                                  16

                                  17          Wendell Coleman, an inmate at the Napa County Jail, filed this pro se civil rights action

                                  18   pursuant to 42 U.S.C. § 1983. He also has applied to proceed in forma pauperis pursuant to 28

                                  19   U.S.C. § 1915. The action is now before the court for consideration of Coleman’s in forma pauperis

                                  20   application.

                                  21          A prisoner may not bring a civil action in forma pauperis under 28 U.S.C. § 1915 “if the

                                  22   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an

                                  23   action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

                                  24   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

                                  25   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Section 1915(g) requires that

                                  26   this court consider prisoner actions dismissed before, as well as after, the statute’s 1996 enactment.

                                  27   Tierney v. Kupers, 128 F.3d 1310, 1311-12 (9th Cir. 1997).

                                  28
                                             Case 3:21-cv-00539-SI Document 5 Filed 02/11/21 Page 2 of 3




                                   1           For purposes of a dismissal that may be counted under § 1915(g), the phrase “fails to state a

                                   2   claim on which relief may be granted” parallels the language of Federal Rule of Civil Procedure

                                   3   12(b)(6) and carries the same interpretation, the word “frivolous” refers to a case that is “‘of little

                                   4   weight or importance: having no basis in law or fact,’” and the word “malicious” refers to a case

                                   5   “filed with the ‘intention or desire to harm another.’” Andrews v. King, 398 F.3d 1113, 1121 (9th

                                   6   Cir. 2005) (citation omitted). Only cases within one of these three categories can be counted as

                                   7   strikes for § 1915(g) purposes, so the mere fact that Coleman has filed many cases in the federal

                                   8   courts does not warrant dismissal under § 1915(g). See id. Rather, dismissal of an action under

                                   9   § 1915(g) should only occur when, “after careful evaluation of the order dismissing an [earlier]

                                  10   action, and other relevant information, the district court determines that the action was dismissed

                                  11   because it was frivolous, malicious or failed to state a claim.” Id.

                                  12           Andrews requires that the prisoner be given notice of the potential applicability of § 1915(g),
Northern District of California
 United States District Court




                                  13   by either the district court or the defendants, but also requires the prisoner to bear the ultimate burden

                                  14   of persuasion that § 1915(g) does not bar pauper status for him. Id. at 1120. Andrews implicitly

                                  15   allows the court to sua sponte raise the § 1915(g) problem, but requires the court to notify the

                                  16   prisoner of the earlier dismissals it considers to support a § 1915(g) dismissal and allow the prisoner

                                  17   an opportunity to be heard on the matter before dismissing the action. See id. A dismissal under

                                  18   § 1915(g) means that a prisoner cannot proceed with his action as a pauper under § 1915(g), but he

                                  19   still may pursue his claims if he pays the full filing fee at the outset of the action.

                                  20           A review of the dismissal orders in Coleman’s prior prisoner actions reveals that he has had

                                  21   at least three such cases dismissed on the grounds that they were frivolous, malicious, or failed to

                                  22   state a claim upon which relief may be granted. The qualifying cases include: (1) Coleman v.

                                  23   Nguyen, No. 18-cv-3468 SI (dismissed for failure to state a claim); (2) Coleman v. Napa County

                                  24   Dep’t of Corrections, No. 18-cv-4104 SI (dismissed for failure to state a claim); and (3) Coleman v.

                                  25   Alison, No. 19-cv-964 SI (dismissed for failure to state a claim).

                                  26           In light of these dismissals, and because it does not appear that he was under imminent

                                  27   danger of serious physical injury when he filed this action, Coleman is ORDERED TO SHOW

                                  28   CAUSE in writing within thirty days of the date of this order, why his in forma pauperis application
                                                                                           2
                                            Case 3:21-cv-00539-SI Document 5 Filed 02/11/21 Page 3 of 3




                                   1   should not be denied and this action should not be dismissed under 28 U.S.C. § 1915(g). In the

                                   2   alternative to showing cause why the actions should not be dismissed, Coleman may avoid dismissal

                                   3   by paying the full $400.00 filing fee by the same deadline.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 11, 2021

                                   7                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
